 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

Company: OncoCyte Corporation

 

Number of Shares of Common Stock: 70,410 (the “Initial Shares”) with respect to
the first One Million Dollars ($1,000,000) of Supplemental Growth Capital
Advances as defined in the Loan Agreement (the “Initial Supplemental Growth
Capital Advance”), plus all Additional Shares which Holder is entitled to
purchase pursuant to Section 1.7

 

Warrant Price: A price per share equal to the lower of (i) the average closing
price of a share of Common Stock reported on the Trading Market (as defined
below) for the 10 consecutive trading days, or (ii) the closing price of a share
of Common Stock reported on the Trading Market for the trading day, in either
case, ending immediately prior to, (x) with respect to the Initial Shares, the
Issue Date, or (y) with respect to all Additional Shares, the applicable Funding
Date (as defined in the Loan Agreement).

 

Issue Date: October 17, 2019

 

Expiration Date: October 17, 2029 See also Section 5.1(b).

 

Credit Facility: This Warrant to Purchase Common Stock (“Warrant”) is issued in
connection with that certain Loan and Security Agreement of dated February 21,
2017 between Silicon Valley Bank and the Company (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (together with any successor or permitted assignee or transferee of this
Warrant, “Holder”) is entitled to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the common stock, no par value (the
“Common Stock”) of the above-named company (the “Company”) at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Section 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant. Reference is made to Section 5.4 of this Warrant whereby
Silicon Valley Bank shall transfer this Warrant to its parent company, SVB
Financial Group.

 

SECTION 1. EXERCISE.

 

1.1 Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company this Warrant
together with a duly executed Notice of Exercise in substantially the form
attached hereto as Appendix 1 and, unless Holder is exercising this Warrant
pursuant to a cashless exercise set forth in Section 1.2, a check, wire transfer
of same-day funds (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased. In no event shall an original ink-signed paper copy of this
Warrant be required for any exercise of a Holder’s rights hereunder, nor shall
this Warrant or any physical copy thereof be required to be physically
surrendered at the time of any exercise hereof.

 

 1 

 

 

1.2 Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

X = Y(A-B)/A

 

where:

 

  X = the number of Shares to be issued to the Holder;         Y = the number of
Shares with respect to which this Warrant is being exercised (inclusive of the
Shares surrendered to the Company in payment of the aggregate Warrant Price);  
      A = the Fair Market Value (as determined pursuant to Section 1.3 below) of
one Share; and         B = the Warrant Price.

 

1.3 Fair Market Value. If the Company’s Common Stock is then traded or quoted on
a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the fair market value of a Share
shall be the closing price or last sale price of a share of Common Stock
reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company. If
the Company’s Common Stock is not traded in a Trading Market, the Board of
Directors of the Company shall determine the fair market value of a Share in its
reasonable good faith judgment.

 

1.4 Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

 

1.5 Replacement of Warrant.

 

(a) Paper Original Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

 

 2 

 

 

(b) Electronic Original Warrant. If at any time this Warrant is rejected by any
person (including but not limited to, paying or escrow agents) or any such
person fails to comply with the terms of this Warrant based on this Warrant
being presented to such person as an electronic record, a printout thereof, or
any signature hereto being in electronic form, the Company, shall, promptly upon
Holder’s request without indemnity, execute and deliver to Holder, in lieu of
electronic original versions of this warrant, a new warrant of like tenor and
amount in paper form with original signatures.

 

1.6 Treatment of Warrant Upon Acquisition of Company.

 

(a) Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization; or (iii) any sale or other transfer, by the stockholders of the
Company, of shares representing at least a majority of the Company’s then-total
outstanding combined voting power. For the sake of clarity, under no
circumstance shall a transaction or series of related transactions between the
Company and one or more consolidated subsidiaries of the Company (or the Company
itself) constitute an “Acquisition,” unless another party has ultimately
acquired the assets or voting power described in clauses (i), (ii) or (iii).

 

(b) Treatment of Warrant at Acquisition. In the event of an Acquisition in which
the consideration to be received by the Company’s stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a “Cash/Public Acquisition”), and the fair market value of one Share
as determined in accordance with Section 1.3 above would be greater than the
Warrant Price in effect on such date immediately prior to such Cash/Public
Acquisition, and Holder has not exercised this Warrant pursuant to Section 1.1
above as to all Shares, then this Warrant shall automatically be deemed to be
Cashless Exercised pursuant to Section 1.2 above as to all Shares effective
immediately prior to and contingent upon the consummation of a Cash/Public
Acquisition. In connection with such Cashless Exercise, Holder shall be deemed
to have restated each of the representations and warranties in Section 4 of the
Warrant as of the date thereof and the Company shall promptly notify the Holder
of the number of Shares (or such other securities) issued upon exercise. In the
event of a Cash/Public Acquisition where the fair market value of one Share as
determined in accordance with Section 1.3 above would be less than the Warrant
Price in effect immediately prior to such Cash/Public Acquisition, then this
Warrant will expire immediately prior to the consummation of such Cash/Public
Acquisition.

 

(c) Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.

 

 3 

 

 

(d) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Exchange Act; (ii) the
class and series of shares or other security of the issuer that would be
received by Holder in connection with the Acquisition were Holder to exercise
this Warrant on or prior to the closing thereof is then traded in Trading
Market, and (iii) following the closing of such Acquisition, Holder would not be
restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by Holder in such Acquisition were Holder to
exercise or convert this Warrant in full on or prior to the closing of such
Acquisition, except to the extent that any such restriction (x) arises solely
under federal or state securities laws, rules or regulations, and (y) does not
extend beyond six (6) months from the closing of such Acquisition.

 

1.7 Additional Shares.

 

Upon the funding of each Supplemental Growth Capital Advance (as such term is
defined in the Loan Agreement) after the Initial Supplemental Growth Capital
Advance, the Company shall be deemed to have automatically granted to Holder, in
addition to the number of Shares which this Warrant can otherwise be exercised
for by Holder, the right to purchase a number of additional Shares equal to (i)
the amount of such Supplemental Growth Capital Advance, multiplied by (ii) the
number of Shares equal to 2 bps of Fully Diluted Ownership, divided by (iii) One
Million Dollars ($1,000,000), subject to adjustment pursuant to Section 2 below.
All such additional shares issuable under this Section 1.7 being called the
“Additional Shares”).

 

For the purpose of this Warrant: (a) “bps” means one basis point and is equal to
one hundredth of one percent (i.e., 0.0001); and (b) “Fully Diluted Ownership”
means as of any applicable date the sum of the number of shares of Common Stock
then issued and outstanding, plus (x) the number of shares of Common Stock then
reserved or available for sale or grant (directly or through the exercise or
settlement of options, restricted stock units, or other rights) under any stock
option, stock purchase, or similar plan for the benefit of employees and/or
directors of the Company (a “Plan”), (y) the number of shares of Common Stock
issuable upon the exercise of all then outstanding options, warrants, and
similar stock purchase rights other than those issued or granted under a Plan,
and (z) the number of shares of Common Stock issuable upon the conversion or
exchange of any then outstanding equity or debt securities or other instruments
(other than those issued or granted under a Plan) that are by their terms
convertible or exchangeable, directly or indirectly, for shares of Common Stock,
including but not limited to any such convertible or exchangeable securities
issuable upon the exercise or conversion of any securities described in clause
(y).

 

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend or
distribution on the outstanding shares of the Common Stock payable in securities
or property (other than cash), then upon exercise of this Warrant, for each
Share acquired, Holder shall receive, without additional cost to Holder, the
total number and kind of securities and property which Holder would have
received had Holder owned the Shares of record as of the date the dividend or
distribution occurred. If the Company subdivides the outstanding shares of the
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased. If the outstanding
shares of the Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.

 

 4 

 

 

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Common Stock are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, and subject
to further adjustment thereafter from time to time in accordance with the
provisions of this Warrant. The provisions of this Section 2.2 shall similarly
apply to successive reclassifications, exchanges, combinations, substitutions,
replacements or other similar events.

 

2.3 Intentionally Omitted.

 

2.4 Intentionally Omitted.

 

2.5 No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

 

2.6 Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Common Stock and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, class and/or number of Shares and facts
upon which such adjustment is based. The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, class and
number of Shares in effect upon the date of such adjustment.

 

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1 Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:

 

(a) The initial Warrant Price, as calculated pursuant to the formula referenced
on the first page of this Warrant, will not be greater than the lower of (i) the
average closing price of a share of Common Stock reported on the Trading Market
(as defined below) for the 10 consecutive trading days, or (ii) the closing
price of a share of Common Stock reporting on the Trading Market for the trading
day, in either case, ending immediately prior to the Issue Date.

 

(b) All Shares which may be issued upon the exercise of this Warrant, shall,
upon issuance, be duly authorized, validly issued, fully paid and
non-assessable, and free of any liens and encumbrances except for restrictions
on transfer provided for herein or under applicable federal and state securities
laws. The Company covenants that it shall at all times cause to be reserved and
kept available out of its authorized and unissued capital stock such number of
securities as will be sufficient to permit the exercise in full of this Warrant.

 

3.2 Notice of Certain Events. If the Company proposes at any time to:

 

(a) declare any dividend or distribution upon the outstanding shares of the
Company’s Common Stock, whether in cash, property, stock, or other securities
and whether or not a regular cash dividend;

 

 5 

 

 

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of Common Stock any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Common
Stock; or

 

(d) effect an Acquisition or to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder:

 

(1) in the case of the matters referred to in (a) and (b) above, at least seven
(7) Business Days prior written notice of the earlier to occur of the effective
date thereof or the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of outstanding shares of the Common Stock will be entitled thereto) or
for determining rights to vote, if any;

 

(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the
Common Stock will be entitled to exchange their shares for the securities or
other property deliverable upon the occurrence of such event and such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such event giving rise to the notice); and

 

(3) Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements with respect to any transaction referred to (a) through (d).

 

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1 Purchase for Own Account. This Warrant and the Shares to be acquired upon
exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Securities Act of 1933, as
amended (the “Act”). Holder also represents that it has not been formed for the
specific purpose of acquiring this Warrant or the Shares.

 

4.2 Disclosure of Information. Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and the Shares. Holder
further has had an opportunity to ask questions and receive answers from the
Company regarding the Company and the terms and conditions of the offering of
this Warrant and the Shares and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to Holder or to
which Holder has access.

 

 6 

 

 

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and the Shares involves substantial risk. Holder has experience as an investor
in securities of companies in the development stage and acknowledges that Holder
can bear the economic risk of such Holder’s investment in this Warrant and the
Shares and has such knowledge and experience in financial or business matters
that Holder is capable of evaluating the merits and risks of its investment in
this Warrant and the Shares and/or has a preexisting personal or business
relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enables Holder to be aware of
the character, business acumen and financial circumstances of such persons.

 

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

 

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein and
the correctness of the representations and warranties of Holder under this
Section 4. Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available.
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6 No Voting Rights. Holder, as a Holder of this Warrant, will not have any
voting rights or other rights as a shareholder until the exercise of this
Warrant.

 

SECTION 5. MISCELLANEOUS.

 

5.1 Term and Automatic Conversion Upon Expiration.

 

(a) Term. Subject to the provisions of Section 1.6 above, and the
representations and warranties of Holder under Section 4 being true and correct
on the Expiration Date as if made on that date, this Warrant is exercisable in
whole or in part at any time and from time to time on or before 6:00 PM, Pacific
time, on the Expiration Date and shall be void thereafter.

 

(b) Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.

 

 7 

 

 

5.2 Legends. The Shares (and the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) shall be imprinted with a legend in
substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE COMMON STOCK
ISSUED BY THE ISSUER TO SILICON VALLEY BANK DATED OCTOBER 17, 2019, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to SVB Financial Group (Silicon Valley Bank’s parent company) or any
other affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act. Additionally,
the Company shall also not require an opinion of counsel if there is no material
question as to the availability of Rule 144 promulgated under the Act.

 

5.4 Transfer Procedure. After receipt by Silicon Valley Bank of the executed
Warrant, Silicon Valley Bank will transfer all of this Warrant to its parent
company, SVB Financial Group. By its acceptance of this Warrant, SVB Financial
Group hereby makes to the Company each of the representations and warranties set
forth in Section 4 hereof and agrees to be bound by all of the terms and
conditions of this Warrant as if the original Holder hereof. Subject to the
provisions of Section 5.3 and upon providing the Company with written notice,
SVB Financial Group and any subsequent Holder may transfer all or part of this
Warrant or the Shares issuable upon exercise of this Warrant (or the securities
issuable directly or indirectly, upon conversion of the Shares, if any) to any
transferee, provided, however, in connection with any such transfer, SVB
Financial Group or any subsequent Holder will give the Company notice of the
portion of the Warrant being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee other than SVB Financial
Group shall agree in writing with the Company to be bound by all of the terms
and conditions of this Warrant.

 

5.5 Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by electronic mail and such receipt is confirmed in writing by
the recipient, or (iv) on the first Business Day following delivery to a
reliable next Business Day courier service, courier fee prepaid, in any case at
such address as may have been furnished to the Company or Holder, as the case
may be, in writing by the Company or such Holder from time to time in accordance
with the provisions of this Section 5.5. All notices to Holder shall be
addressed as follows until the Company receives notice of a change of address in
connection with a transfer or otherwise:

 

SVB Financial Group

Attn: Treasury Department

3003 Tasman Drive, HC 215

Santa Clara, CA 95054

Telephone: (408) 654-7400

Email address: derivatives@svb.com

 

 8 

 

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

OncoCyte Corporation

Attn: Mitchell Levine, Chief Financial Officer

1010 Atlantic Avenue, Suite 102

Alameda, CA 94501

Email: mlevine@oncocyte.com

 

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

 

5.7 Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs reasonably incurred
in such dispute, including reasonable attorneys’ fees.

 

5.8 Counterparts; Electronic Signatures; Status as Certificated Security. This
Warrant may be executed in counterparts, all of which together shall constitute
one and the same agreement. Company, Holder and any other party hereto may
execute this Warrant by electronic means and each party hereto recognizes and
accepts the use of electronic signatures and records by any other party hereto
in connection with the execution and storage hereof. To the extent that this
Warrant or any agreement subject to the terms hereof or any amendment hereto is
executed, recorded or delivered electronically, it shall be binding to the same
extent as though it had been executed on paper with an original ink signature.
The fact that this Warrant is executed, signed, stored or delivered
electronically shall not prevent the transfer by any Holder of this Warrant
pursuant to Section 5.4 or the enforcement of the terms hereof. This Warrant,
and any copies hereof, shall NOT be deemed to be a “certificated security”
within the meaning of Section 8102(a)(4) of the California Commercial Code.
Physical possession of the original of this Warrant or any paper copy thereof
shall confer no special status to the bearer thereof.

 

5.9 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

 

5.10 Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

 

5.11 Business Days. “Business Day” is any day that is not a Saturday, Sunday or
a day on which Silicon Valley Bank is closed.

 

[Remainder of page left blank intentionally]

[Signature page follows]

 

 9 

 

 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Common
Stock to be executed by their duly authorized representatives effective as of
the Issue Date written above.

 

“COMPANY”



      ONCOCYTE CORPORATION       By: /s/ Mitchell Levine         Name: Mitchell
Levine         Title: Chief Financial Officer  

 

“HOLDER”



      SILICON VALLEY BANK       By: /s/ Peter Sletteland         Name: Peter
Sletteland         Title: Vice President  

 

 10 

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1. The undersigned Holder hereby exercises its right to purchase ___________
shares of the Common Stock of ONCOCYTE CORPORATION (the “Company”) in accordance
with the attached Warrant To Purchase Common Stock, and tenders payment of the
aggregate Warrant Price for such shares as follows:

 

  [  ] Check in the amount of $________ payable to the order of the Company
enclosed herewith         [  ] Wire transfer of immediately available funds to
the Company’s account         [  ] Cashless Exercise pursuant to Section 1.2 of
the Warrant         [  ] Other [Describe]
__________________________________________

 

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

___________________________________________

Holder’s Name

 

___________________________________________

 

___________________________________________

(Address)

 

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Common Stock as of the date hereof.

 



  HOLDER:                   By:              Name:           Title:          
(Date):  

 

Appendix 1

 

   

 

 